Title: From George Washington to Robert Lewis, 7 October 1795
From: Washington, George
To: Lewis, Robert


          
            Dear Sir,
            Mount Vernon 7th Oct. 1795.
          
          Upon my return to this place from Philadelphia, about the middle of last month, I found your letter of Sepr 1st and the sum of Four hundred and seventy five pounds ten shillings & two pence which you had deposited in the hands of Mr Dandridge on account of your collection of my Rents which will be placed, as desired, to your credit.
          I am sorry you should have been so unsuccessful in purchasing in my life leases; but if I do not misunderstand your meaning, when you say I had limitted you to too distant a day—viz.—the first of Septr to make these purchases, there surely never was such a mistake as you have committed in this business, or I must have been out of my head when I wrote the letter. So far from restraining you in making purchases until the first of last month you were told, or at least meant to be told that if you could not apply the money which was in your hands to this purpose by a certain day (I suppose the first of Septr) that then, and in that case I should call for it as I wanted it for other uses—How this could be deemed limitting you to too long a day I have no conception when the money was left in your hands for the sole purpose of buying in the leases. I request you to look at my letter again and inform me if it will admit of such a construction as you have given it if I understand the meaning of yours.
          What money you may yet pay, agreeably to the assurance in your letter may be deposited in the hands of Mr Pearce or in the Bank of Alexandria—giving me an acct of the sum.
          As Land has risen so much, and so suddenly in its price, and my rents bear no kind of proportion thereto; I shall insist, and beg that you will see, not only that the rents are punctually paid,

but that all the covenants in the leases, with respect to buildings, planting Orchards, making meadows reserving certain proportions of the Land in wood, &ca &ca are strictly complied with—and I further desire that in cases of life leases, where the Occupant can give you no satisfactory evidence of the existence of the lives of the persons therein named, that ejectments may be brought, in order to make them come forward with their proofs: for these leases will never expire if vague information is received & credited, of the lessees being in Kentucky, or the lord knows where. Another thing too I would have minutely looked into, and that is, where there has been a change in the occupants from the original Lessees, to know by what authority it has happened; for if I recollect the tenure of my Leases, there can be no alienation of the property without the consent of the Landlord, under his hand (and I believe) Seal.
          You say you have repossessed two or three lots in Frederick; and have conditionally rented out two for £35 pounds per ann[um]; but you do not say whether this is the rent for each, or for both. If the latter, I should think it inadequate. If the former, I agree to and ratifie the same for the term of ten years—but when leases for that term are given, you should stipulate for reasonable & proper improvements, that the tenements may be restored with some advantages. I do not recollect what the quantity of Acres in the Frederick lots are, and therefore my opinion of the adequacy—or inadequacy of the rent of £35 is mere guess work. all I want, is as much as others get for lands of the same quantity [&] quality thereabouts. Whenever you make out a Rental have a column for the quantity of Acres contained in each lot. Give my love, in which your Aunt & the family join, to Mrs Lewis and be assured of the friendship and regard of Your Affectionate Uncle
          
            Go: Washington
          
        